Citation Nr: 1018228	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-13 501	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the tendonitis of the right elbow.

2.  Entitlement to an evaluation in excess of 10 percent for 
the degenerative arthritis of the cervical spine.

3.  Entitlement to service connection for claimed left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to June 
2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision issued by 
the RO.


FINDINGS OF FACT

Prior to the promulgation of a decision by the Board, the 
Veteran notified the Board of his intent to withdraw his 
appeal from appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In April 2010, before a final decision was promulgated by the 
Board, the Veteran notified the Board that he wished to 
withdraw the issues on appeal.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.    Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The issues on appeal are dismissed.



		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


